Opinion filed October 13, 2011




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-11-00151-CR
                                          __________

                      JOSE GONZALES CEDILLO, Appellant

                                                V.

                                 STATE OF TEXAS, Appellee


                           On Appeal from the 244th District Court

                                        Ector County, Texas

                                   Trial Court Cause No. C-37,714



                           MEMORANDUM                   OPINION
       Jose Gonzales Cedillo has filed in this court a motion to dismiss his appeal. Pursuant to
TEX. R. APP. P. 42.2, the motion is signed by both appellant and his counsel.
       The motion is granted, and the appeal is dismissed.


                                                              PER CURIAM
October 13, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.